Citation Nr: 1213532	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-38 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for adenocarcinoma of the lung, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.  He died in January 2004.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for the cause of the Veteran's death and denied service connection for adenocarcinoma of the lung.  During the pendency of the appeal, the claims file was transferred to the jurisdiction of the RO in Chicago, Illinois, which has certified the case for appellate review.  

The Board notes that the file currently before the Board is a rebuilt claims file.  This file includes the February 2005 rating decision and an October 2007 statement of the case (SOC).  The only issue listed in the October 2007 SOC is "Whether the decision to deny service connection for adenocarcinoma of the lung was clear and unmistakable error."  

The record reflects that, prior to his death, the Veteran filed a claim for service connection for lung cancer in August 2003.  This claim had not been adjudicated at the time of his death in January 2004, and, therefore, remained pending at the time of his death.  The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, in March 2004.  Accordingly, in the February 2005 rating decision, the RO, as noted above, denied service connection for the cause of the Veteran's death and denied service connection for adenocarcinoma of the lung.  The October 2007 SOC reflects that the appellant filed a notice of disagreement in February 2006.  

Despite the RO's characterization of the claim for service connection for adenocarcinoma, to revise a decision on the basis of clear and unmistakable error, there must be a final decision addressing the claim.  See 38 C.F.R. § 3.105(a) (2011) (a prior final denial must be reversed or amended when evidence establishes clear and unmistakable error).  Here, however, there is no prior final denial of the claim for service connection for adenocarcinoma of the lung.  As such, there is no basis for any discussion of clear and unmistakable error.  As such, this claim has been characterized as reflected on the title page. 

As will be discussed below, the Board is remanding the claim of entitlement to service connection for the cause of the Veteran's death for issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, the single issue listed in the October 2007 SOC was "Whether the decision to deny service connection for adenocarcinoma of the lung was clear and unmistakable error."  The Board is cognizant of the fact that, in his January 2012 VA Form 646, Statement of Accredited Representative in Appealed Case, the appellant's representative listed the issues as entitlement to service connection for adenocarcinoma of the lung and entitlement to Dependency and Indemnity Compensation (DIC) due to service-connected death.  In the January 2012 VA Form 8, Certification of Appeal, the RO listed the issues on appeal as entitlement to service connection for adenocarcinoma of the lung and entitlement to DIC benefits, noted to be intertwined with the appeal.  Despite the inclusion of the issue of entitlement to DIC benefits on the January 2012 VA Form 8, a certification of appeal is used for administrative purposes and it does not confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action is warranted.  Specifically, the record reflects that there are outstanding medical records which are potentially pertinent to the claim for service connection for adenocarcinoma of the lung, for accrued benefits purposes.  

A December 2002 private treatment record from Dr. J.S.C. reflects that the Veteran reported that he had had X-rays since service through VA and was not aware of any significant abnormalities.  In an October 2003 VA examination report, the VA examiner acknowledged review of the most current treatment records at the Marion VA Medical Center (VAMC); indicated that a March 1994 X-ray from the Marion VAMC revealed unremarkable pulmonary vascularities clear lung fields; and added that the Veteran's last chest X-ray was six weeks earlier.  The December 2002 private treatment record and October 2003 VA examination report indicate that the Veteran received treatment at the Marion VAMC, and that such treatment records are pertinent to the claim for service connection for adenocarcinoma of the lung, for accrued benefits purposes.  Nevertheless, no VA treatment records have been associated with the rebuilt claims file or are available for the Board's review in the Veteran's Virtual VA e-folder.  The Board points out that, although 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 specify that an accrued benefits claim must be based on evidence of record at the date of the veteran's death, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As any records of VA treatment for lung cancer and/or chest X-ray reports are potentially pertinent to the claim for service connection for adenocarcinoma of the lung, for accrued benefits purposes, and are within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

The Board further notes that the February 2005 rating decision references several pieces of evidence which were considered by the RO, but are not available for the Board's review in the rebuilt claims file or the Virtual VA e-folder.  In this regard, the February 2005 rating decision indicates that the evidence considered included the appellant's March 2004 VA Form 21-530, Application for Burial Benefits; a VA Form 21-4138, Statement in Support of Claim, received on October 6, 2003; and a letter dated September 20, 2003; however, these documents are not currently of record.  Of note, in a July 2010 statement, a Veterans Service Officer from the Illinois Department of Veterans Affairs indicated that she had in her office a copy of the Veteran's entire claims file.  On remand, the AMC/RO should attempt to obtain any outstanding documents, including those referenced above, which were considered in the February 2005 rating decision, but are not currently of record.  

As regards the claim for service connection for the cause of the Veteran's death, as indicated above, in the February 2005 rating decision, the RO denied service connection for the cause of the Veteran's death and denied service connection for adenocarcinoma of the lung.  The single issue listed in the October 2007 SOC was "Whether the decision to deny service connection for adenocarcinoma of the lung was clear and unmistakable error."  The Veteran's death certificate reflects that the immediate cause of his death was lung cancer, and the appellant has asserted that his lung cancer was related to service.  While the appellant's February 2006 NOD has not been associated with the rebuilt claims file and is not available for the Board's review in the Veteran's Virtual VA e-folder, the Board finds that her disagreement with the denial of service connection for adenocarcinoma of the lung, for accrued benefits purposes, would have, in effect, also acted to express disagreement with the denial of service connection for the cause of the Veteran's death.  

Nevertheless, the October 2007 SOC did not address the matter of entitlement to service connection for the cause of the Veteran's death, nor did it include a summary of the applicable laws and regulations regarding the claim of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 19.29 (an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination).  

By filing a timely NOD with the February 2005 denial of service connection for the cause of the Veteran's death, the appellant has initiated appellate review on this issue.  Nevertheless, the RO has yet to issue an SOC with respect to the claim for service connection for the cause of the Veteran's death, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the issuance of an SOC.  Id.  

The Board notes that there are outstanding records which are potentially pertinent to the claim for service connection for the cause of the Veteran's death.  In the event that the appellant perfects an appeal of this claim, for the sake of efficiency, such records should be associated with the claims file or Virtual VA e-folder.  

In this regard, the October 2007 SOC indicates that the evidence considered included an October 2007 VA medical opinion from the Hines VAMC.  A copy of this opinion, however, is not associated with the rebuilt claims file or the Veteran's Virtual VA e-folder.  A copy of this medical opinion should be obtained and associated with the claims file or the Veteran's Virtual VA e-folder.  Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  

Additionally, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During an October 2003 VA spine examination, the Veteran discussed his lung cancer, and reported that he had been in Hospice of Illinois but opted to be discharged.  No records of treatment from Hospice of Illinois are currently of record.  Further, the Veteran's death certificate reflects that he died in Lourdes Hospital.  While records of treatment from this facility, dated from January 2002 to November 2003 have been associated with the claims file, the Veteran's terminal treatment records are not of record.  As records of treatment from Hospice of Illinois and the Veteran's terminal treatment records from Lourdes Hospital are potentially pertinent to the claim for service connection for the cause of the Veteran's death, an attempt should be made to associate these records with the claims file or the Veteran's Virtual VA e-folder.  

Finally, as indicated above, the appellant's February 2006 NOD, as referenced in the October 2007 SOC, has not been associated with the rebuilt claims file.  On remand, the AMC/RO should attempt to associate a copy of the appellant's NOD with the rebuilt claims file or the Virtual VA e-folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the claims file or Virtual VA e-folder records of treatment from the Marion VAMC (to include any chest X-ray reports) and any pieces of evidence considered in the February 2005 rating decision which have not been associated with the rebuilt file (to include a March 2004 VA Form 21-530, Application for Burial Benefits, a VA Form 21-4138, Statement in Support of Claim, received on October 6, 2003, and a letter dated September 20, 2003).  

2.  Furnish to the appellant and her representative an SOC as regards the claim for service connection for the cause of the Veteran's death, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  

The appellant and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, here, entitlement to service connection for the cause of the Veteran's death, a timely appeal must be perfected within 60 days of the issuance of the SOC.

3.  If the appellant perfects an appeal of the claim for service connection for the cause of the Veteran's death, request that she provide the names and addresses of any and all health care providers who provided treatment for the Veteran's lung cancer.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Virtual VA e-folder.  A specific request should be made for the report of an October 2007 VA medical opinion from the Hines VAMC (as referenced in the October 2007 SOC), any treatment records from Hospice of Illinois, any records from Lourdes Hospital dated since November 2003 (to include the Veteran's terminal treatment records), and a copy of the appellant's February 2006 NOD, as referenced in the October 2007 SOC.    

4.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.  The AMC/RO should ensure that the SSOC includes the laws and regulations pertaining to the claim for service connection for adenocarcinoma of the lung, for accrued benefits purposes, to include 38 C.F.R. § 3.1000.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



